Case 2:18-cv-00784-SPC-MRM Document 125 Filed 12/22/20 Page 1 of 4 PageID 2247




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 JOSEPH CAIAZZA, on his own
 behalf and those similarly situated

              Plaintiff,

 v.                                               Case No.: 2:18-cv-784-FtM-38MRM

 CARMINE MARCENO,

               Defendant.
                                           /

                               OPINION AND ORDER1

        Before the Court is Defendant Carmine Marceno’s oral Motion for

 Judgment as a Matter of Law on his 29 U.S.C. § 207(k) defense. Marceno

 contends he established a work period of fourteen days for police officers. The

 Court grants the motion.

                                 LEGAL STANDARD

        Rule 50 governs motions for judgment as a matter of law made at the

 close of evidence or renewed after a jury verdict. Chaney v. City of Orlando,

 Fla., 483 F.3d 1221, 1227 (11th Cir. 2007). The “proper analysis is squarely

 and narrowly focused on the sufficiency of evidence.” Id. And “a court should



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:18-cv-00784-SPC-MRM Document 125 Filed 12/22/20 Page 2 of 4 PageID 2248




 render judgment as a matter of law when there is no legally sufficient

 evidentiary basis for a reasonable jury to find for that party on that issue.”

 Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1192 (11th Cir.

 2004). In doing so, courts view “all of the evidence in the record and must draw

 all reasonable inferences in favor of the nonmoving party.” Id. at 1192-93.

                                 DISCUSSION

       “Typically, employees are paid overtime when they work more than forty

 hours in a workweek.” Watkins v. City of Montgomery, Ala., 775 F.3d 1280,

 1283 (11th Cir. 2014).     There is, however, a partial exemption for “any

 employee in law enforcement activities.”      29 U.S.C. § 207(k).    For those

 employees, the employer may set a work period between seven and twenty-

 eight days and require the employee to work longer than forty hours before

 paying overtime. Id.; Birdwell v. City of Gadsden, Ala., 970 F.2d 802, 804 (11th

 Cir. 1992). Relevant here, “a public employer does not owe overtime to an

 employee engaged in law enforcement activities until he works more than 86

 hours per two-week period.” Cremeens v. City of Montgomery, 602 F.3d 1224,

 1227 (11th Cir. 2010).

       A 207(k) exemption is a defense the defendant must prove “by clear and

 affirmative evidence.” Birdwell, 970 F.2d at 805. This is a jury question. Id.

 But judgment as a matter of law is proper on the issue in the right cases. Id.

 at 806. This is one of those cases.




                                        2
Case 2:18-cv-00784-SPC-MRM Document 125 Filed 12/22/20 Page 3 of 4 PageID 2249




       At summary judgment, the parties disputed the applicability of § 207(k)

 in their statement of material facts. But neither sought a ruling on the issue.

 This should never have been in dispute. The evidence for Marceno creating a

 seven-day work period is nonexistent. Conversely, the evidence of Marceno

 creating a fourteen-day work period is overwhelming. First, Caiazza was a law

 enforcement officer. Second, Marceno’s written policy establishes a fourteen-

 day period.      Third, Marceno scheduled Caiazza to work in two-week

 increments, with seven-day “A” and “B” shifts. And fourth, every single week

 for the three-year relevant period, Marceno tracked and paid overtime based

 on a fourteen-day work period.2 In short, the jury does not have a sufficient

 evidentiary basis to find against Marceno on this issue, so he is entitled to

 judgment as a matter of law on it.

       Caiazza contends Marceno did not raise this defense, mostly saying the

 Answer did not raise it. Yet Marceno pled just that. While the Answer did not

 use the phrase “§ 207(k) exemption,” three parts (including an affirmative

 defense) asserted a properly calculated § 207(k) defense. Even if that was

 insufficient, the § 207(k) defense is not technically an affirmative defense that

 defendant must allege in an answer. Huff v. DeKalb Cnty., Ga., 516 F.3d 1273,

 1278 n.5 (11th Cir. 2008) (“Defendants properly raised the § 207(k) argument



 2The Court recognizes that work periods and pay periods “need not coincide.” Birdwell, 970
 F.2d at 806 (quoting 29 C.F.R. § 553.224(a)). Still, they do here.




                                             3
Case 2:18-cv-00784-SPC-MRM Document 125 Filed 12/22/20 Page 4 of 4 PageID 2250




 at the summary judgment stage and were not required to do so in their

 answer.”). What’s more, Marceno referenced the defense or its calculation in,

 at a minimum, the Answer, interrogatories, deposition, summary judgment

 briefing, and Final Pretrial Statement. In other words, Caiazza had more than

 enough notice Marceno intended to rely on this defense. So for the reasons

 stated on the record at the trial and the reasons stated above, the Court grants

 judgment as a matter of law on Marceno’s § 207(k) defense.

       Accordingly, it is now

       ORDERED:

       Defendant’s Motion for Judgment as a Matter of Law on his 29 U.S.C.

 § 207(k) defense is GRANTED.

       DONE and ORDERED in Fort Myers, Florida on December 22, 2020.




 Copies: All Parties of Record




                                        4
